SEABURY, J.
This is an action by a wife against her husband to recover the value of two diamonds alleged to have been converted by the defendant. Whether the diamonds were the property of the plaintiff or defendant was the subject of dispute. The plaintiff testified that she owned the diamonds, and that her husband wished to loan one Schaffer $100, and asked her to pawn the diamonds for that purpose. She says that she “raised Cain,” and “after he got through fighting with me he asked me to go down and pawn them for him, which I done. I couldn’t help myself, and I done it.” Not only was there an absence of evidence as to the value of the diamonds, but the facts proved did not establish a cause of action for conversion.
Judgment reversed, and complaint dismissed, without costs to either party. All concur.